Title: To George Washington from Travers Nash, 1 March 1789
From: Nash, Travers
To: Washington, George



Honorable Sir
Dumfries [Va.] March 1st 1789

In the arrangement of civil Government under the new proposed System I have no doubt but that a Number of lucrative offices will be created & as a needy beggar I do in the most humble manner beg leave to introduce myself to your memory—I do not mean honorable Sir, to Solicit your Honor for this that or the other post perticularly—but in the midst of your wise deliberations, should any then cast up that you think will suit me, I sha⟨ll⟩ forever be thankfull to find I am not forgot—it is with reluctance & a modest diffidence that I am induced to address you on this Subject should I be so happy as to merit your attention, it will forever lay the greatest obligation of gratitude

upon the mind of ⟨you⟩r Excellency’s Most Obedient & ⟨m⟩ost obliged hble Servt

Travers Nash

